Citation Nr: 1338458	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1964 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the Veteran's claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant seeking service connection for disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran was afforded a VA examination in August 2010.  He rated his depression symptoms "about a four."  The examiner recounted his prescription history, noted no history of panic attacks, and normal concentration.  He was diagnosed with major depressive disorder. In his Notice of Disagreement and VA Form 9, the Veteran alleges that he has mood swings, "compulsive-obsessive" behaviors, panic attacks, memory loss, and severe anxiety. The Veteran also appears to undergo VA mental health treatment, and those records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any treatment of his psychiatric disorder.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, obtain:

All treatment records from Dr. Rick Robbins, dated since April 2010; and

VA treatment records from the Muskogee VA Medical Center, dated since July 2010.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected psychiatric disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

All clinical testing required to determine whether the Veteran's subjective complaints (mood swings, "compulsive-obsessive" behaviors, panic attacks, memory loss, and severe anxiety) are consistent with clinical testing. 

Following examination of the Veteran, the examiner must identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected psychiatric disorder.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's psychiatric disorder on his social and industrial adaptability. 

The examiner must assign a Global Assessment of Functioning (GAF) score for the Veteran's psychiatric disorder consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a fully explained opinion for all conclusions offered.

3.  Readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


